Case 19-70190-hdh11 Doc 31 Filed 07/30/19 Entered 07/30/19 14:59:20 Page1of3

 

 

9:08 AM J&D CONSTRUCTION LLC
06/26/19 Balance Sheet
Cash Basis As of December 31, 2017
Dec 31, 17
ASSETS
Current Assets
Checking/Savings
FIDELITY BANK - SAVINGS 6,489.49
FIDELITY BANK 9,145.23
Total Checking/Savings 15,634.72
Total Current Assets 15,634.72
Fixed Assets
Accumulated Depreciation -195,969.78
Furniture and Equipment 386,923.48
Total Fixed Assets 190,953.70
TOTAL ASSETS 206,588.42
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Other Current Liabilities
Income Tax Payable 8,218.00
Payroll Liabilities 4,275.60
Total Other Current Liabilities 12,493.60
Total Current Liabilities 12,493.60
Long Term Liabilities .
N/P - Billy Fowler Fidelity 13,528.64
N/P - Fidelity 120583 25,000.00
N/P - Fidelity 123049 43,558.34
NiP - Fidelity 123229 6,466.95
NiP - Fidelity 93124 201,411.63
N/P - KUBOTA 84,260.76
Total Long Term Liabilities 374,226.32
Total Liabilities 386,719.92
Equity
Members Draw -110,458.99
Members Equity -95,647.66
Net Income 25,975.15
Total Equity -180,131.50
TOTAL LIABILITIES & EQUITY 206,588.42

Page 1
Case 19-70190-hdh11 Doc 31 Filed 07/30/19 Entered 07/30/19 14:59:20 Page 2 of 3
J&D CONSTRUCTION LLC

9:05 AM

06/26/19
Cash Basis

January through December 2017

Ordinary Income/Expense

Income
Freight Income
Construction Income

Total Income

Cost of Goods Sold

Profit & Loss

Blueprints and Reproduction

Bond Expense

Construction Materials Costs

Total COGS

Gross Profit

Expense
Advertising

Auto and Truck Expenses

Tags
Tolls
Fuel

Total Auto and Truck Expenses

Bank Service Charges
Damages
Depreciation Expense
Education

Equipment Rental for Jobs

Freight/Shipping
Insurance

Worker's Compensation Insurance
Insurance Expense - General

Total Insurance

Interest Expense
License and Permits

Meals and Entertainment

Office Supplies
Payroll Expenses
Payroll Taxes
Professional Fees
Legal Fees
Accounting Fees

Tota! Professional Fees

Repairs and Maintenance

Security
Subcontractors Expense
Supplies
Taxes
Telephone Expense
Travel Expense

Hotel

Travel

Total Travel Expense

Uniforms
Utilities

Total Expense

Net Ordinary Income

TOTAL

2,695.00
670,775.01

673,470.01

1,650.55
5,800.15
88,061.52

95,512.22
577,957.79

300.00

220.59
99.76
37,837.89

38,158.24

7,311.86
871.80
100,711.78
340.00
840.05
63,355.26

5,315.00
32,638.29

37,953.29

19,761.01
328.13
2,637.41
1,468.98
143,703.18
13,007.70

1,055.00
10,182.29

11,237.29

21,884.34
186.75
45,100.00
6,776.16
7,987.55
6,028.98

2,057.92
917.02

2,974.94

5,811.82
5,032.61

543,769.13
34,188.66

 

Page 1
Case 19-70190-hdh11 Doc 31 Filed 07/30/19 Entered 07/30/19 14:59:20 Page 3of3

 

9:05 AM J&D CONSTRUCTION LLC
06/26/19 Profit & Loss
Cash Basis January through December 2017
TOTAL
Other Income/Expense
Other Income
Interest Income 4.49
Total Other Income 4.49
Other Expense
Income Tax Expense _ 8,218.00
Total Other Expense 8,218.00
Net Other Income -8,213.51

Net Income 25,975.15

Page 2
